DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections Under 35 USC 112
Applicant’s arguments, see page 12, filed 4 October 2021, with respect to the rejection of claim 11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 11 under 35 USC 112(b) has been withdrawn. 
Rejections Under 35 USC. 102 and 103
Applicant’s arguments, see page 12, filed 4 October 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102 and 103 over Russin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Russin in view of US 20170295961 A1 to Alletto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200179641 A1 to Russin in view of US 20170295961 A1 to Alletto.
	Re Claim 1, Russin teaches:
A bedding article (at least [Abstract] “A weighted blanket”.) comprising a top edge, a bottom edge, a left edge, and a right edge (at least Fig. 1 and [0021] “exterior or perimeter edges 106 that extend around the perimeter of the blanket 100”.) defined by an outer fabric shell comprising at least a top panel and a bottom panel (at least Figs. 1-2 and [0021] “a top layer 102, a bottom layer 104”.) and a non-uniform stitching pattern connecting the top panel and bottom panel (at least Fig. 1 element 109 and [0021] “the top layer 102, the bottom layer 104, and the inner layer 110 may be joined together using a central stitch or stitching 109”.) and a layer of fill material disposed between the top panel and bottom panel (at least Figs. 1-2 and [0023] “The core material may comprise a varied amount of filler material depending on the desired characteristics for the inner layer 110”), the plurality of spaces containing a fill material(s) (at least Figs. 1-2 and [0023] “The core material may comprise a varied amount of filler material depending on the desired characteristics for the inner layer 110”), wherein each first sized space has a first area and each larger second sized space has a second area that is larger than the first area, and wherein the first sized spaces are located in a first portion of the comforter and the larger second sized spaces are located in a second portion of the comforter (at least Figs. 1-2 and [0021] “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100” and at least Figs. 10-11 and [0033] “the plurality of inner layers 210 may be arranged as multiple sheets that extend a portion of the overall length of the blanket 200 and/or also a portion of the overall width”. In other words, the second larger space is the central space delineated by Fig. 1 element 111 and Fig. 10 element 202 and the first space is the area from the central space to the edges.).
Russin does not explicitly teach:
wherein the non-uniform stitching pattern creates a plurality of first sized spaces and a plurality of larger second sized spaces between the top panel and bottom panel, the plurality of first sized spaces and larger second sized spaces configured to each contain a portion of the layer of fill material.
However, Alletto teaches:
wherein the non-uniform stitching pattern creates a plurality of first sized spaces and a plurality of larger second sized spaces between the top panel and bottom panel, the plurality of first sized spaces and larger second sized spaces configured to each contain a portion of the layer of fill material (at least Fig. 6 elements 35-37h and [0055] “first pocket 37a and/or at least one of second pockets 37b is variously shaped, such as, for example, circular, oval, oblong, triangular, square, polygonal, irregular, uniform, non-uniform, offset, staggered, undulating, arcuate, variable and/or tapered”.).
It would have been obvious to a person having ordinary skill in the art to have modified the bedding article taught by Russin with the first and second sized spaces created by non-uniform stitching pattern taught by Alletto because both are directed towards the same field of endeavor of bedding articles and doing so involves the use of a known technique (diagonal non-uniform stitching taught by Alletto) with a known device (bedding article with filling in spaces taught by Russin) with predictable results.  A person having ordinary skill would have been motivated to do so because “at least one of second pockets 37b is in communication with one of openings 72 when zipper 58 is in the open configuration such that air within at least one of second pockets 37b can move out of at least one of second pockets” (Alletto [0055]).
Re Claim 2, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Russin further teaches:
wherein the larger second sized spaces contain a larger portion of the layer of fill material than the portion contained within the first sized spaces (at least Figs. 1-2 and [0023] “core material may , and thus, provide increased warmth in the second portion of the comforter containing the larger second sized spaces (Since the fill material is only in the central section (see Figs. 1 and 10), there is increased warmth from the filler there. Fill material is well known in the art to provide warmth (See Schwartz US 20190282004 A1 [0017] “a shell and filling material enclosed with in the shell to keep a user (e.g., sleeper) warm”.).
Re Claim 4, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Russin further teaches:
wherein the first portion of the comforter corresponds to a peripheral area of the bedding article and the second portion of the bedding article corresponds to a central area of the bedding article (at least Figs. 1-2 and [0021] “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100” and at least Figs. 10-11 and [0033] “the plurality of inner layers 210 may be arranged as multiple sheets that extend a portion of the overall length of the blanket 200 and/or also a portion of the overall width”. In other words, the second larger space is the central space delineated by Fig. 1 element 111 and Fig. 10 element 202 and the first space is the area from the central space to the edges.).
Re Claim 5, the combination of Russin and Alletto teaches:
The bedding article of claim 4 (detailed with respect to claim 4). 
Russin further teaches:
wherein the first portion of the bedding article is defined by the top edge, the bottom edge, the left edge, and the right edge of the bedding article and an interiorly defined demarcation (at least Fig. 1 and [0021] “exterior or perimeter edges 106 that extend around the perimeter of the blanket 100” and , and the second portion of the bedding article is defined by the interiorly defined demarcation of the first portion and the central area of the bedding article (at least Fig. 1 element 111 and [0021] “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”.).
Re Claim 6, the combination of Russin and Alletto teaches:
The bedding article of claim 4 (detailed with respect to claim 4). 
Russin further teaches:
wherein the first portion of the bedding article is defined by three edges of the bedding article and the interiorly defined demarcation, and the second portion of the bedding article comprises a single edge of the bedding article, along with the central area of the bedding article (at least Fig. 1 and [0021] “exterior or perimeter edges 106 that extend around the perimeter of the blanket 100” and “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”. In other words, Applicant’s claim language of “comprising” is broad and requires the edge to be present, and it does not limit the claim to only a specific number of edges.).
Re Claim 7, the combination of Russin and Alletto teaches:
The bedding article of claim 6 (detailed with respect to claim 6). 
Russin further teaches:
wherein the three edges defining the first portion are either the left edge, the right edge, and the top edge, or the left edge, the right edge, and the bottom edge, and the single edge defining the second portion is either the top edge or the bottom edge (at least Fig. 1 and [0021] “exterior or perimeter edges .
Re Claim 8, the combination of Russin and Alletto teaches:
The bedding article of claim 4 (detailed with respect to claim 4). 
Russin further teaches:
wherein the first portion of the bedding article is defined by two edges of the comforter and the interiorly defined demarcation, and the second portion of the bedding article is defined by two edges of the bedding article, along with the central area (at least Fig. 1 and [0021] “exterior or perimeter edges 106 that extend around the perimeter of the blanket 100” and “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”. In other words, Applicant’s claim language of is broad and requires the edge to be present, and it does not limit the claim to only a specific number of edges.).
Re Claim 9, the combination of Russin and Alletto teaches:
The bedding article of claim 8 (detailed with respect to claim 8). 
Russin further teaches:
wherein the two edges defining the first portion are either the left edge and the right edge, or the top edge and the bottom edge, and the two edges defining the second portion is either the top edge and the bottom edge, or the left edge and the right edge (at least Fig. 1 and [0021] “exterior or perimeter edges 106 that extend around the perimeter of the blanket 100” and “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the .
Re Claim 10, the combination of Russin and Alletto teaches:
The bedding article of claim 4 (detailed with respect to claim 4). 
Russin further teaches:
wherein the first portion of the bedding article is defined by one edge of the comforter and the interiorly defined demarcation, and the second portion of the bedding article is defined by three remaining edges of the bedding article, along with the central area (at least Fig. 1 and [0021] “exterior or perimeter edges 106 that extend around the perimeter of the blanket 100” and “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”. In other words, Applicant’s claim language of is broad and requires the edge to be present, and it does not limit the claim to only a specific number of edges.).
Re Claim 11, the combination of Russin and Alletto teaches:
The bedding article of claim 10 (detailed with respect to claim 10). 
Russin further teaches:
wherein the one edge defining the first portion is selected from the left edge, the right edge, the top edge, or the bottom edge, and the second portion of the comforter comprises the three remaining edges, along with the central area (at least Fig. 1 and [0021] “exterior or perimeter edges 106 that extend around the perimeter of the blanket 100” and “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”. In other words, Applicant’s .
Re Claim 12, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Alletto further teaches:
wherein the non-uniform stitching pattern comprises intersecting lines, the intersecting lines forming the plurality of first sized spaces and second larger sized spaces between the at least a top panel and a bottom panel (at least Fig. 6 elements 35-37h and [0055] “first pocket 37a and/or at least one of second pockets 37b is variously shaped, such as, for example, circular, oval, oblong, triangular, square, polygonal, irregular, uniform, non-uniform, offset, staggered, undulating, arcuate, variable and/or tapered”.).
Re Claim 13, the combination of Russin and Alletto teaches:
The bedding article of claim 12 (detailed with respect to claim 12). 
Russin further teaches:
wherein the plurality of first sized spaces and second larger sized spaces are square, rectangular, or diamond shaped (at least Figs. 1 and 10).
Re Claim 14, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Russin further teaches:
wherein the second area of the larger second sized space has an area that is at least 10% greater than the first area of the first sized space (at least Fig. 1 and [0021] “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”.).
Re Claim 15, the combination of Russin and Alletto teaches:
The bedding article of claim 14 (detailed with respect to claim 1). 
Russin further teaches:
wherein the second area of the larger second sized space is 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 150%, 200%, 300%, 400%, or 500% greater than the first area of the first sized space (at least Fig. 1 and [0021] “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”.).
Re Claim 16, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Russin does not explicitly teach:
wherein the fill material is selected from the group consisting of down, down-like material, wool, polyester, cotton, tencel, or combinations thereof.
However, Alletto teaches:
wherein the fill material is selected from the group consisting of down, down-like material, wool, polyester, cotton, tencel, or combinations thereof (at least [0035] “fill material 64 comprises polyester fiber, other man-made fiber or natural fiber, such as but not limited to wool, kapok, latex, foam, memory foam, feathers, gel, memory foam, and/or combinations or blends of the same”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the comforter taught by Russin with the filler material taught by Alletto because both are directed towards the same field of endeavor of comforters and doing so involves the use of a known prior art element (filler material taught by Alletto) with a known device (comforter taught by Russin) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “fill material 64 is configured to trap heat from the sleeper's body between blanket 30 and a sleep surface” (Alletto [0035). 
Re Claim 17, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Russin further teaches:
wherein the second portion comprises from about 30% to about 90% of the total area of the bedding article (at least Fig. 1 and [0021] “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”. Further, it has been held that "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." (MPEP 2131.03.I).).
Re Claim 18, the combination of Russin and Alletto teaches:
The bedding article of claim 17 (detailed with respect to claim 17). 
Russin further teaches:
wherein the second portion comprises from about 40% to about 60% of the total area of the bedding article (at least Fig. 1 and [0021] “The central region 111 may be defined as a region of the blanket spaced a distance from the perimeter edges 106 where the distance from the perimeter edges is at least thirty percent of a total width of the blanket 100”. Further, it has been held that "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." (MPEP 2131.03.I).).
Re Claim 19, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Russin further teaches:
wherein the bedding article is a comforter, a blanket, or a throw (at least [Abstract] “A weighted blanket”.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Russin in view of Alletto and further in view of Shattuck et al US 20120186015 A1, hereinafter Shattuck.
Re Claim 3, the combination of Russin and Alletto teaches:
The bedding article of claim 1 (detailed with respect to claim 1). 
Russin does not explicitly teach:
wherein the first sized spaces, due to their smaller size, have increased durability as compared to the larger second sized spaces, and thus, provide increased durability in the first portion of the bedding article containing the first sized spaces.
However, Shattuck teaches:
wherein the first sized spaces, due to their smaller size, have increased durability as compared to the larger second sized spaces, and thus, provide increased durability in the first portion of the bedding article containing the first sized spaces (It is noted that Russin teaches the smaller first spaces, detailed above in the rejection of claims 1-2. However, Russin does not explicitly teach that these smaller spaces along the periphery inherently have increased durability due to their smaller size. However, Shattuck teaches a similar arrangement in Figs. 17-18 where a comforter has a large central portion and smaller peripheral portions. Shattuck teaches that this arrangement [0077] “the mock duvet bed-covering system is more durable”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the comforter taught by the combination of Russin and Alletto with the increased durability taught by Shattuck because both are directed towards the same field of endeavor of comforters and doing so involves the use of a known technique (arranging peripheral portions to increase durability as taught by Shattuck) with a known device (comforter taught by the combination of Russin and Alletto) with predictable results (more durable comforter). A person . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/21/2021